Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application filed on 2/3/2021 in which claims 1-20 were presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2021 was considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weber et al. (U.S. Patent No. 2016/0316847 A1).

Regarding claims 1-3, Weber et al. “Weber” discloses a cycling helmet (100) comprising: 
an outer shell (106); 
a closed cell foam layer (128 para. 0051 discloses EPU foam material which was considered as closed cell foam as defined by Wikipedia) adjacent to the outer shell (See Fig. 4); 
an inner liner (122) adjacent to the closed cell foam layer (See Fig. 4); 
an insert of energy absorbing material (130) adjacent to the inner liner (See Fig. 4), wherein the insert (130) is configured (capable) to move in multiple directions in response to an impact to the cycling helmet (See para. 0052); and 
an inner liner coating (See para. 0115) positioned on the inner liner such that the inner liner coating is adjacent to an outer surface of the insert (para. 0115 describe a low friction coating applied to the surface of a sliding discs which are also are the dampers, the coating is applied to the surface adjacent the inner liner (122) and the closed cell foam layer (130), therefore the coating will be also adjacent an outer surface of the insert. The low friction coating was considered as a paint).

Regarding claim 12, Weber discloses a cycling helmet further comprising an insert coating that covers at least a portion of an inner surface of the insert (See above and Fig. 21).

Regarding claim 13, The cycling helmet of claim 12, further comprising a plurality of beads formed on the inner surface of the insert, wherein the insert coating is applied to the plurality of beads.

Regarding claim 14, Weber discloses a cycling helmet wherein the insert coating comprises a paint (See above).

Regarding claim 15, Weber discloses a cycling helmet further comprising an insert cover that covers an interface between the insert and the closed cell foam layer (See above and Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (U.S. Patent No. 2016/0316847 A1) in view of Minami (U.S. Pub. No. 5,774,901).


    PNG
    media_image1.png
    459
    719
    media_image1.png
    Greyscale


Regarding claims 4-5, Weber discloses a cycling helmet (100)  further comprising one or more closed cell foam vent openings (820) in the closed cell foam layer and the inner liner (See para. 0084).
Weber does not disclose that the inner surface of the closed cell foam layer has a chamfered edge along the one or more closed cell foam vent openings, the one or more inner liner vent openings in the inner liner that align with the one or more closed cell foam vent openings, and wherein the inner liner has a chamfered edge along the one or more inner liner vent openings.
However, Minami teaches yet another cycling helmet (10) wherein the inner surface of the closed cell foam layer has a chamfered edge along the one or more closed cell foam vent openings (See annotated Fig. A above), the one or more inner liner vent openings in the inner liner that align with the one or more closed cell foam vent openings (Minami discloses that the vents 28 and 26 are openly communicated and are extension of each other, therefore they are aligned), and wherein the inner liner has a chamfered edge along the one or more inner liner vent openings (See Fig. A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have manufactured Weber device with an inner surface of the closed cell foam layer has a chamfered edge along the one or more closed cell foam vent openings, the one or more inner liner vent openings in the inner liner that align with the one or more closed cell foam vent openings, and wherein the inner liner has a chamfered edge along the one or more inner liner vent openings as taught by Minami in order to enhance ventilation to the wearer increasing comfort.

Regarding claim 6, Weber discloses a cycling helmet wherein the insert covers the one or more closed cell foam vent openings and the one or more inner liner vent openings (See Figs. 4 and 12 of Weber).

Regarding claim 7, Weber as modified by Minami discloses a cycling helmet further comprising a shelf (See Fig. A) formed into the closed cell foam layer (See Fig. A) and configured (capable) to receive an edge of the insert (See Fig. A).

Regarding claim 8, Weber as modified by Minami discloses a cycling helmet wherein the shelf (See Fig. A) includes a shelf opening (See Fig. A) that receives a terminal end of a strap (See Fig. A).

Regarding claim 9, Weber as modified by Minami discloses a cycling helmet further comprising a side opening in the closed cell foam layer (See Fig. A), wherein the strap extends through the shelf opening and out through the side opening such that the strap is accessible to a user (See Fig. A).

Regarding claim 10, Weber as modified by Minami discloses a cycling helmet further comprising a first passage adjacent to the shelf opening (See Fig. A) and a second passage adjacent to the first passage (See Fig. A) and to the side opening (See Fig. A), wherein the first passage is wider than the second passage (See Fig. A).

Regarding claim 11, Weber as modified by Minami discloses a cycling helmet further comprising a bar mounted to the terminal end of the strap (See Fig. A, wherein the bar is integral to the terminal end of the strap), wherein the bar is received by the first passage and is unable to pass through the second passage (See Fig. A).

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered (See PTO-892) pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED ANNIS whose telephone number is (571)270-1563. The examiner can normally be reached Monday-Friday 8 am-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED ANNIS/           Primary Examiner, Art Unit 3732